

114 HR 6636 RH: National Oceanic and Atmospheric Administration Sexual Harassment and Assault Prevention Improvements Act of 2020
U.S. House of Representatives
2020-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 464116th CONGRESS2d SessionH. R. 6636[Report No. 116–566]IN THE HOUSE OF REPRESENTATIVESApril 28, 2020Ms. Bonamici (for herself, Mr. Young, Mr. Huffman, Miss González-Colón of Puerto Rico, Mr. Neguse, Mr. Case, Mrs. Dingell, and Mr. Cox of California) introduced the following bill; which was referred to the Committee on Natural ResourcesNovember 2, 2020Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on April 28, 2020A BILLTo amend the National Defense Authorization Act for Fiscal Year 2017 to address sexual harassment involving National Oceanic and Atmospheric Administration personnel, and for other purposes.1.Short titleThis Act may be cited as the National Oceanic and Atmospheric Administration Sexual Harassment and Assault Prevention Improvements Act of 2020.2.ReferencesExcept as otherwise specifically provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a provision, the reference shall be considered to be made to a provision of subtitle C of title XXXV of Public Law 114–328 (130 Stat. 2800 et seq.; 33 U.S.C. 894 et seq.).3.Policy on the prevention of and response to sexual harassment involving National Oceanic and Atmospheric Administration personnel(a)Covered personnelSection 3541(a) (130 Stat. 2800) is amended—(1)by striking Not later and inserting the following: (1)In generalNot later; and(2)by adding at the end the following:(2)Included personnelThe individuals who work with or conduct business on behalf of the Administration referred to in paragraph (1) include the following:(A)Observers and at-sea monitors required by the National Marine Fisheries Service to be aboard commercial fishing vessels and other privately owned vessels, barges, or platforms for—(i)commercial fisheries observation required by the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.);(ii)protected species or endangered species observation required by the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) or the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or (iii)platform removal observation.(B)Voting members and executive and administrative staff of regional fishery management councils established by section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852)..(b)Mechanism for anonymous reporting of incidentsSection 3541(b)(3)(B) (130 Stat. 2800) is amended to read as follows:(B)incidents of sexual harassment can be anonymously reported to the Office of Inclusion and Civil Rights of the National Oceanic and Atmospheric Administration or to the program established under section 3541(b)(1); and.(c)Inclusion of equal employment in quarterly reportsSection 3541(f) (130 Stat. 2801) is amended—(1)by inserting and equal employment after sexual harassment each place it appears; and(2)in paragraph (2)—(A)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and(B)by inserting after subparagraph (B) the following:(C)A synopsis of each case and the disciplinary action taken (if any) in each case..4.Comprehensive policy on prevention of and response to sexual assaults(a)Covered personnelSection 3542(a) (130 Stat. 2801) is amended—(1)by striking Not later and inserting the following:(1)In generalNot later; and(2)by adding at the end the following:(2)Included personnelThe individuals who work with or conduct business on behalf of the Administration referred to in paragraph (1) include the individuals described in section 3541(a)(2)..(b)Mechanism for anonymous reporting of incidentsSection 3542(b)(5)(B) (130 Stat. 2801) is amended to read as follows:(B)incidents of sexual assault can be anonymously reported to the program established under section 3541(b)(1)..(c)Victim advocates(1)In generalSection 3542(c)(2) (130 Stat. 2802) is amended to read as follows:(2)Victim advocatesFor purposes of this subsection, a victim advocate is a full-time permanent employee of the Administration trained in and responsible solely for matters relating to sexual assault and the comprehensive policy developed under subsection (a). .(2)LocationSection 3542(c)(4) (130 Stat. 2802) is amended by inserting full time after stationed. 5.Investigation and criminal referral requirements(a)RedesignationSections 3546 and 3547 (130 Stat. 2804, 2805) are redesignated as sections 3551 and 3552, respectively.(b)In generalInserting the following after section 3545:3546.Investigation requirement(a)Requirement To investigate(1)In generalThe Secretary of Commerce, acting through the Under Secretary for Oceans and Atmosphere, shall ensure that each allegation of sexual harassment reported under section 3541 and each allegation of sexual assault reported under section 3542 is investigated thoroughly and promptly.(2)Sense of Congress on commencement of investigationIt is the sense of Congress that the Secretary should ensure that an investigation of an alleged incident of sexual harassment reported under section 3541 or sexual assault reported under section 3542 commences not later than 48 hours after the time at which the allegation was reported.(b)Notification of delayIn any case in which the time between the reporting of an alleged incident of sexual harassment or sexual assault under section 3541 or 3542, respectively, and commencement of an investigation of the allegation under this section exceeds 48 hours, the Secretary shall notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives of the delay.3547.Criminal referralIf the Secretary of Commerce finds, pursuant to an investigation under section 3546, evidence that a crime may have been committed, the Secretary shall refer the matter to the appropriate law enforcement authorities, including the appropriate United States Attorney.3548.Exceptions regarding anonymity of survivors in certain cases(a)In generalIn any case in which an employee, member of the commissioned officer corps, or individual conducting business on behalf of the administration elects anonymous reporting under section 3541(b)(3)(B) or 3542(b)(5)(B), disclosure of their personally identifying information is authorized to the following persons or organizations when disclosure would be for the following reasons:(1)To National Oceanic and Atmospheric Administration staff or law enforcement personnel, when authorized by the survivor in writing.(2)To National Oceanic and Atmospheric Administration staff or law enforcement personnel to prevent or lessen a serious or imminent threat to the health or safety of the survivor or another person.(3)To a victim advocate or healthcare provider, when required for the provision of victim services.(4)To a State or Federal court, when ordered by such court or if disclosure is required by Federal or State statute.(b)Notice of disclosure and privacy protectionIn any case in which information is disclosed under subsection (a), the Secretary shall—(1)make reasonable attempts to provide notice to the employee, member, or individual whose personally identifying information is disclosed; and(2)take such action as is necessary to protect the privacy and safety of the employee, member, or individual.3549.Restricted reporting(a)In generalNot later than 3 years after the date of enactment of the National Oceanic and Atmospheric Administration Sexual Harassment and Assault Prevention Improvements Act of 2020, the Secretary of Commerce, acting through the Under Secretary for Oceans and Atmosphere, shall develop a mechanism to provide a system of restricted reporting.(b)Restricted reporting definedIn this section the term restricted reporting means a system of reporting that allows employees of the National Oceanic and Atmospheric Administration, members of the Commissioned Officer Corps of the Administration, and individuals who work with or conduct business on behalf of the Administration who are sexually assaulted to confidentially disclose the details of their assault to specified individuals and receive the services outlined in this subtitle title—(1)without the dissemination of their personally identifying information except as necessary for the provision of such services; and(2)without automatically triggering an investigative process.3550.Mariner referralThe Under Secretary of Commerce for Oceans and Atmosphere, acting through the Director of the Office of Marine and Aviation Operations and in consultation with the Commandant of the Coast Guard, shall, within 180 days after the date of the enactment of the National Oceanic and Atmospheric Administration Sexual Harassment and Assault Prevention Improvements Act of 2020, develop and implement a policy to report to the Coast Guard Suspension and Revocation National Center of Expertise, the names of personnel of the National Oceanic and Atmospheric Administration who—(1)are the subject of a claim of an act or offense detrimental to good discipline and safety at sea, such as sexual harassment or sexual assault that is substantiated by an investigation under section 3546, or any other substantiated claim of an act or offense for which suspension or revocation of a credential is either mandatory or sought pursuant to part 5 of title 46 of the Code of Federal Regulations; and(2)are—(A)employees or contractors of the Administration required to hold a valid merchant mariner credential as a condition of employment; or(B)crew of a vessel that, at the time of such act or offence, was operating under a contract with the Administration..6.Annual report on sexual assaults, sexual harassment, and equal employmentSection 3551, as redesignated by section 5 of this Act (130 Stat. 2804), is amended—(1)by striking the section heading and inserting the following: Annual report on sexual assaults, sexual harassment, and equal employment in the National Oceanic and Atmospheric Administration.;(2)in subsection (a), by inserting , sexual harassment, and equal employment after sexual assaults; and(3)in subsection (b)—(A)in paragraph (4), by inserting , including a synopsis of each case and the disciplinary action taken, if any, in each case before the period at the end; and(B)by adding at the end the following:(5)A summary of the number of change of station, unit transfer, and change of work location requests submitted to the Under Secretary under section 3544(a), including the number of such requests that were denied.(6)A summary of the number of cases referred to the Coast Guard under section 5 of National Oceanic and Atmospheric Administration Sexual Harassment and Assault Prevention Improvements Act of 2020.(7)The number of alleged sexual assaults and sexual harassment cases involving fisheries, protected species, and endangered species observers, including—(A)a synopsis of each case and the status;(B)the disposition of any investigation; and(C)a description of the fishery management region and fishery or the geographic region and type of permitted operation in which the assault or harassment is alleged to have occurred, as appropriate..7.Conforming and clerical amendments(a)Conforming amendmentsSubtitle C of title XXXV of Public Law 114–328 (130 Stat. 2800 et seq.; 33 U.S.C. 894 et seq.) is amended—(1)by striking the term victims each place it appears and inserting survivors;(2)in section 3541(b)(2)(B), by striking victim and inserting target of sexual harassment;(3)in section 3542(c)(5)(A), by striking victim of and inserting survivor of;(4)in section 3543—(A)in the heading, by striking victim and inserting survivor; and(B)by striking victim and inserting survivor; (5)in section 3544—(A)in subsection (a)—(i)by striking victims and inserting survivors; and(ii)in paragraph (1), by striking was each place such term appears and inserting is; and(B)by striking victim each place such term appears and inserting survivor. (b)Clerical amendmentEach of the tables of contents in section 2(b) and at the beginning of title XXXV of Public Law 114–328 (130 Stat. 2000, 2773) is amended—(1)by striking the item relating to section 3543 and inserting the following:Sec. 3543. Rights of the survivor of a sexual assault.; and(2)by striking the items relating to sections 3546 and 3547 and inserting the following:Sec. 3546. Investigation requirement. Sec. 3547. Criminal referral. Sec. 3548. Exceptions regarding anonymity of survivors in certain cases. Sec.3549. Restricted reporting. Sec.3550. Mariner referral. Sec.3551. Annual report on sexual assaults, sexual harassment, and equal employment in the National Oceanic and Atmospheric Administration. Sec. 3552. Sexual assault defined..8.Prohibited actsSection 307(1)(L) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857(1)(L)) is amended—(1)by striking forcibly; and(2)by striking on a vessel.9.Prohibition on service in the NOAA Commissioned Officer Corps by individuals convicted of certain sexual offensesSection 261(a) of the National Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002 (33 U.S.C. 3071(a)) is amended—(1)by redesignating paragraphs (4) through (16) as paragraphs (5) through (17), respectively; and(2)by inserting after paragraph (3) the following:(4)Section 657, relating to prohibition on service by individuals convicted of certain sexual offenses..November 2, 2020Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printed